Citation Nr: 0516503	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in Boston, 
Massachusetts that, in pertinent part, denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, first clinically shown 
many years after service is not of service origin or related 
to any incident in service.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made extensive efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the rating decision noted above, a June 2000 
statement of the case, and supplemental statements of the 
case dated in March 2002, June 2003, March 2004, and February 
2005.  He was furnished with a VCAA letter in January 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran has undergone multiple VA 
examinations and has presented testimony at a VA hearing.

The Board notes that the appellant was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  However, the Board finds 
that the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from March 1975 to 
September 1976.  He had no foreign or sea service, and his 
service personnel records are negative for combat citations.  
His primary military occupational specialty was that of a 
general warehouseman.

Service medical records reflect that on entrance medical 
examination performed in January 1975, a psychiatric disorder 
was not noted.  In a January 1975 report of medical history, 
the veteran denied a history of frequent trouble sleeping, 
depression or excess worry, and nervous trouble of any sort.  
Treatment records dated in 1976 reflect treatment for drug 
dependency - heroin.  A May 1976 psychiatric consultation 
reflects that the veteran reported that he had been using 
heroin and cocaine for the past year.  He related that he had 
been on it previously, went through drug rehabilitation prior 
to service, and was drug free for one year.  The diagnostic 
impression was heroin addiction.  The examiner opined that 
drug rehabilitation was warranted, and noted that the veteran 
had a history of personality disorder that would make him a 
candidate for an administrative separation due to 
unsuitability.  On medical examination performed for 
separation purposes in September 1976, the veteran's 
psychiatric system was listed as normal.  Service medical 
records are negative for treatment or diagnosis of a 
psychiatric disorder.

In January 1999, the veteran submitted a claim for service 
connection for PTSD and depression, which he asserted he had 
since childhood, and which were aggravated by military 
service.  He related that he was sent to a civilian 
psychiatrist in 1976 and treated for depression.  He reported 
post-service VA treatment for a psychiatric disorder 
beginning in 1998.

There are no post-service medical records until 1998.  The 
first medical evidence of a psychiatric disorder is dated in 
1998.  VA medical records dated from 1998 to 1999 reflect 
treatment for alcohol dependence.  A December 1998 initial 
evaluation reflects that the veteran had been referred for 
treatment of alcohol dependence, after undergoing 
detoxification.  He related that he had been drinking since 
age ten, and that he used cocaine and heroin in the past.  He 
said he learned he was adopted at age eight, and also had a 
history of physical abuse.  He reported flashbacks and dreams 
of the abuse.  The Axis I diagnoses were alcohol dependence, 
opiate dependence (in remission), depressive disorder in part 
secondary to alcohol dependence, major depression, rule out 
dysthymic disorder, anxiety disorder in part secondary to 
alcohol withdrawal, history of panic attacks with 
agoraphobia, PTSD, secondary to child abuse, and insomnia.

At a June 2001 VA psychiatric examination, the veteran 
reported that he enlisted in the U.S. Marine Corps as an 
alternative to jail, and was very upset about the treatment 
he received at Parris Island.  He reported that he had heroin 
addiction in service and was absent without leave (AWOL) on 
several occasions.  The examiner opined that the veteran had 
no psychiatric problems that appear to have originated in the 
military.  He appeared depressed, had some difficulty with 
anxiety problems, and had a long history of drug abuse, job 
loss, and difficulty socializing.  The Axis I diagnoses were 
opiate dependence, in remission by the veteran's report, 
alcohol dependence, in remission for one year, by the 
veteran's report, and major depression, by the veteran's 
report.  The Axis II diagnosis was antisocial personality 
disorder.  The examiner opined that the veteran did not 
appear to have PTSD and his problems seemed to have pre-dated 
and arisen subsequently to his military experience of 
eighteen months.

An August 2001 report of psychological assessment from the 
National Center for PTSD at a VA Medical Center (VAMC) 
reflects that the veteran was seen for weekly assessment 
appointments from June 2001 to August 2001.  The veteran 
reported that he discovered that he was adopted at age nine 
or ten, and that after that, his behavior changed 
significantly.  He began fighting, stealing, and running 
away.  He was expelled from high school, started using drugs, 
and spent time in juvenile court for various offenses.  He 
reported physical abuse by his parents.  He enlisted in the 
military at age 17, and reported that during basic training, 
he was forced to sit on the floor for three days before he 
was allowed to sleep in a bunk.  He said drill instructors 
screamed in his face and showed pictures of people who died 
trying to escape the island.  He was sent to a "motivational 
platoon" due to his negative attitude.  He said he began 
using drugs again during service in California.  He related 
that after service, he used drugs and was incarcerated, and 
that he was treated for alcohol abuse.  The examiner noted 
that due to the veteran's severe anxiety and ongoing 
substance use, the veteran did not complete the standard 
psychometric battery of tests for PTSD.  It was felt that the 
veteran should attend substance abuse treatment before 
continuing with the assessment.  The examiner noted that 
future diagnostic interviewers should consider a PTSD 
diagnosis as a "rule out" diagnosis, as no diagnostic 
decision in that regard could be determined currently.  The 
Axis I diagnoses were alcohol abuse, panic disorder with 
agoraphobia, and rule out PTSD.  The Axis II diagnosis was 
antisocial personality disorder.

An October 2001 medical assessment of ability to do work-
related activities (mental), completed by R.M., MD, reflects 
that the veteran had severe PTSD symptoms and was depressed.

Subsequent VA medical records reflect that the veteran 
received treatment for alcohol dependence and psychiatric 
disorders.  A VA hospital discharge summary reflects that the 
veteran was hospitalized from January 2002 to March 2002 for 
treatment of his more than 25-year history of alcohol abuse.  
A January 2002 psychology note reflects that the veteran 
reported that he had PTSD from multiple traumas, including 
events in childhood and in the military.  In February 2002, a 
mental health screening reflected that the veteran reported a 
number of potentially traumatic events in his life, including 
racially motivated hostility, and aggression directed toward 
him in basic training.  He was reluctant to share specifics 
of his traumatic experiences, but reported that he also had 
traumatic experiences during his eight years of 
incarceration, including being intimidated, assaulted, and 
stabbed.  On discharge in March 2002, the principal diagnoses 
were alcohol dependence and heroin dependence, in full 
remission, and the secondary diagnoses were PTSD and bipolar 
disorder, with dysphoric mood.  An April 2002 occupational 
therapy progress note reflects that the veteran was diagnosed 
with decreased self-management skills.  Other diagnoses were 
alcohol dependence, PTSD due to child abuse and service 
abuse, panic disorder with agoraphobia, dysthymia, and 
personality disorder not otherwise specified (NOS).  Other 
progress notes reflect a diagnosis of PTSD due to childhood 
physical abuse.

At a July 2002 VA psychiatric examination, the examiner noted 
that the veteran's medical records had been reviewed.  The 
examiner noted that the veteran had a long history of poor 
functioning including antisocial activities, incarcerations, 
and substance abuse and dependency.  He opined that the 
veteran's problems began in childhood.  The Axis I diagnoses 
were major depression, chronic, moderately severe, anxiety 
disorder (NOS), alcohol dependency in early remission, and 
opiate dependency in remission.  The Axis II diagnosis was 
personality disorder with antisocial features, severe.  PTSD 
was not diagnosed.

By a statement received in October 2002, the veteran 
summarized his experiences in military service.  He related 
that he was frightened and beaten by drill instructors.  He 
said he was sent to a motivational platoon where he had to 
crawl through a long ditch of mud while being kicked and 
berated and having smoke bombs being set off in his face.  He 
stated that while he was stationed in California, he was 
involved in several racial altercations.  He said that he 
used drugs in service, and was eventually given a court-
martial.

At a November 2003 RO hearing, the veteran asserted that he 
had PTSD since childhood, and that this disorder was 
aggravated by military service.  He said he was beaten by a 
drill instructor in boot camp, and that he was sent to a 
motivational platoon where he had to go through a "slime 
pit", and he was kicked and punched into the mud by drill 
instructors.  He said that there were many problems 
throughout his time in service.  He said that he was afraid 
to seek treatment for his psychiatric disorder during 
service.  He said he had no psychiatric treatment from 1976 
until the mid-1990s, when he went to Dr. M.

At a January 2004 VA psychiatric examination, the examiner 
noted that he had reviewed the claims file.  He opined that 
the veteran's judgment about the parts of his history that he 
focused on was impaired.  The veteran believed that his 
experiences at Parris Island were an extraordinarily 
significant part of why he was the way he was, ignored the 
contribution of the myriad other factors, and did not have 
insight into the contribution of his personality disorder to 
his current symptomatology.  The examiner indicated that the 
veteran had co-morbid diagnoses of alcohol dependence, 
agoraphobia with panic disorder, substance abuse in 
remission, and personality disorder with antisocial and 
paranoid features.  

The examiner indicated that there was no evidence that the 
veteran's experience in the service was the predominant cause 
of his psychiatric dysfunction.  The veteran related that 
beatings at Parris Island had an impact on his self-esteem 
and social function.  The examiner opined that the veteran's 
chronic problems in social functioning appeared to be more 
related to his longstanding history of a personality disorder 
associated with impulsivity, anxiety, and anger.  Disorders 
other than PTSD that were independently responsible for his 
impairment to psychosocial quality of life included his 
personality disorder, history of drug abuse, and antisocial 
behavior.  He said it was not possible to separate the 
effects of his experiences at Parris Island from the co-
morbid disorders described above.  The Axis I diagnoses were 
agoraphobia with panic attacks, substance abuse, in 
remission, and depressive disorder.  The Axis II diagnosis 
was personality disorder with antisocial and paranoid 
features.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A personality disorderis not disease within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).

The veteran claims service connection for a psychiatric 
disorder, including PTSD, which he asserts was incurred 
during military service.  The service medical records shiow 
that the veteran had a history of a personality disorder.  
Alos, a persona;ity disorder has been diagnosed following 
service.  As previsiously stated are negative for a diagnosis 
of a chronic psychiatric disorder. personality disorderis not 
disease within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).

With regard to a mental disorder other than PTSD, there is no 
medical evidence of an acquired psychiatric disorder during 
service or for many years later.  A psychosis was not 
manifest to a compensable degree within the year after 
service, as required for presumptive service connection.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  A number of post-service records note 
the veteran has a personality disorder, but such is not a 
disability for compensation purposes and may not be service-
connected.  38 C.F.R. § 3.303(c) (2004).  The records also 
show extensive substance abuse, but primary substance abuse 
is a willful misconduct condition that may not be service-
connected.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 
C.F.R. § 3.301 (2004).  The first medical evidence of a 
psychiatric disorder is dated in 1998.  The evidence 
establishes that an acquired psychiatric disorder, other than 
PTSD, began years after service and was not caused by any 
incident of service.  An acquired psychiatric disorder other 
than PTSD was not incurred in or aggravated by service and 
may not be service-connected.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

The Board now turns to the veteran's primary assertion, that 
he has PTSD due to stressors during his military service.  He 
has essentially argued that he has had PTSD since childhood, 
and that this disorder was aggravated during military 
service.

Medical records show diagnoses of various psychiatric 
disorders.  Although some of the veteran's VA medical records 
reflect that the veteran was diagnosed with PTSD during 
inpatient treatment for alcohol dependence in 2002, this 
diagnosis was based on the veteran's reports of exposure to 
multiple traumatic events before, during, and after service.  
Similarly, Dr. M's notation in 2001, that the veteran had 
PTSD symptoms, does not relate such symptoms to military 
service.

Moreover, the veteran has undergone three VA psychiatric 
examinations, in June 2001, July 2002, and January 2004.  
PTSD was not diagnosed in any of these examinations, two of 
which occurred more recently than the VA hospital record 
discussed above.  After reviewing all of the medical evidence 
on file, the Board concludes that there is no current 
diagnosis of PTSD, including under the criteria of DSM-IV.  
See 38 C.F.R. § 3.304(f) (2004).  Service connection may only 
be granted if there currently is a disability from a disease 
or injury in service.  Degmetich v. Brown, 104 F.3d 1328 
(1997).

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


